Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-44581, 33-44582, 333-106330, 333-39738, 333-66426, and 333-120100 on Form S-8 and Registration No. 333-155677 on Form S-3 of our report dated February 25, 2009, relating to the consolidated financial statements and consolidated financial statement schedule of Public Service Enterprise Group Incorporated and subsidiaries, which report expresses an unqualified opinion and includes an explanatory paragraph for the adoption of Financial Accounting Standards No. 157, Fair Value Measurements effective January 1, 2008, and Financial Accounting Standards
